Exhibit 99.1 Investor Contact: Brett Ellis (866) 377-3747 bellis@fairpoint.com Media Contact: Jeff Nevins (207) 648-3088 jnevins@fairpoint.com FAIRPOINT REACHES AGREEMENT ON OPERATIONAL ISSUES WITH NEW HAMPSHIRE ELECTRIC COOPERATIVE; GROUP NOW SUPPORTS APPROVAL OF FAIRPOINT’S ACQUISITION OF VERIZON’S LANDLINE OPERATIONS IN THREE-STATE REGION CONCORD, NH (December 7, 2007)– FairPoint Communications, Inc. (NYSE: FRP) a leading provider of communications services to rural and small urban communities across the country, today announced it has reached an agreement with the New Hampshire Electric Cooperative, Inc. (NHEC), on a variety of operational issues relating to FairPoint’s proposed acquisition of Verizon’s landline network in New Hampshire, Maine and Vermont. NHEC is a member-owned and controlled electric distributor serving approximately 80,000 members in 116 towns and cities in the state. NHEC had petitioned as an intervener in the New Hampshire Public Utilities Commission review of FairPoint’s application to acquire Verizon’s landline operations in the state.As a result of this agreement, NHEC now supports FairPoint’s proposed acquisition of Verizon’s landline operations in New Hampshire. “We are pleased to receive support from another public utility in New Hampshire,” said Gene Johnson, FairPoint’s chairman and CEO. “We look forward to working closely with NHEC to ensure that all of our respective customers continue to receive the high-level of service they demand and require. NHEC will be of great assistance as we deploy the latest technology offerings so that customers can enjoy expanded broadband availability, higher speeds and increased bandwidth capacity.” About FairPoint FairPoint Communications, Inc. is an industry leading provider of communications services to rural and small urban communities across the country. Today, FairPoint owns and operates 30 local exchange companies in 18 states offering advanced communications with a personal touch including local and long distance voice, data, Internet, video and broadband services. FairPoint is traded on the New York Stock Exchange under the symbol FRP. Learn more at www.fairpoint.com. This press release may contain forward-looking statements by FairPoint that are not based on historical fact, including, without limitation, statements containing the words “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions and statements. Because these forward-looking statements involve known and unknown risks and uncertainties, there are important factors that could cause actual results, events or developments to differ materially from those expressed or implied by these forward-looking statements. Such factors include those risks described from time to time in FairPoint’s filings with the Securities and Exchange Commission ("SEC"), including, without limitation, the risks described in FairPoint’s most recent Annual Report on Form 10-K on file with the SEC. These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements.
